Weaver, J.
I dissent from the conclusion above announced and from the argument by which it is supported. In my judgment, there is a marked distinction to be observed between rights of action which involve the conflicting rights and interests of riparian owners and rights of action by a nonriparian owner against those who interfere with the natural flow of the stream, and by union of the forces thus wrongfully set in motion inflict injury upon non-riparian property. Moreover, as a matter of general principle, parties Who obstruct the stream should be held to in-. tend the natural consequences of their acts, and if A obstructs it at one place, B <at another, and C at still another, each knowing, as he is bound to know, that the united effect of their several acts will work to the material injury of property exposed to overflow, it is certainly a somewhat surprising illustration of the inefficiency of the law if there be no union of liability on the part of the wrongdoers, and he whose property is thus flooded must assume the- burden of showing what particular fraction of his loss is traceable to each obstruction, even though, but for the existence of all, no damage would have been done. In so holding, it seems to me we are sacrificing substantial right to empty forms.
Thursday, March 11, 1912.